Title: Unidentified Correspondent to James Madison, 18 June 1835
From: 
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    
                                
                                Feb. 6, 1835
                            
                        
                        Casting around an enquiring look for the Causes which have lead to our present Internal
                                National Embarrassments; I find, next to the main or principal Cause, the total want of qualification in the
                            President, is, the admission on the part of some of our ablest Statesmen, that the National Bank is Unconstitutional—The
                            Cabal 1. finding this a weak Point, immediately attempted its subjugation—But Failing in this
                            their sinister attempt, on the high-minded & incorruptible Direction, their next effort was to Destroy its Fiscal
                            Agency with the Government, and adopt others more Subservient to their Views. Need I state the
                            Consummating object of the Cabal? Everyone knows they aim at a perfect controul of all the Departments of the Government,
                            in order to direct all its Measures. Having obtained the Executive Chair, they soon, through the Post-Office and its
                            Contracts, Packed the House of Representatives; and now with the aid and "accommodations" of
                            the Pvt. Banks, will pack the Senate!!! But God grant that portion of Courage and Patriotism to
                            the Whigs in Minority, that will fearlessly lift the Veil off Corruption, and with undaunted Courage denounce the Traitors.
                        It is with extreme reluctance I enter on the Subject before us, the Unconstitutionality of the National Bank—But the evil its admission has done, altho’ already great, yet what its ultimate effects will be, time alone can develope—I assume, however, they will be disastrous in the extreme, which impells me to the Investigation.
                        Among the most distinguished of those who doubt its Constitutionality, is Mr. Madison. His weight is great;
                            as by all, he is admitted to be among the most virtuous, honest, and Patriotic of his
                            Countrymen. Yet I deem him in Error on this Head—In accompanying him in his Investigations, on this Fiscal Agency, I must
                            confess, my situation has been the same, as when, in perusing some of President Edwards’ Metaphysical Disquisitions, by
                            the time the Reader and Author, were about to draw a Practical Conclusion, the Subject had vanished. But it is true, we Clod-hoppers* are disposed
                            to satisfy ourselves with the company of the branch, Common Sense; and while, with
                            the "Good Natured Colonel," we are
                            "going ahead," in establishing, what we deem the plain Provisions of the Constitution, or those, without which, the
                            Government must be embarrassed, we are at the summit of our ambition.
                        
   *The Writer is Farmer.
The government of the United States has a Location—Am I told "that Location is the District of Columbia"—If
                            this be the Answer, I beg to differ—Enquiry will place it on every Acre and every Individual within the Limits of the
                            United States—In the High-way of Nations—Nay farther, wherever our Laws or Treaties extend—Positively Located on Part Conditionally on all. To me it appears strange, that we
                            can have Commercial Agents Located & Protected in Foreign Lands, and cant establish a
                            Fiscal & Commercial Agent under Constitutional Protection in our own Territory! This Staggers Common-Sense, tho’
                            kept in countenance by Impracticable Technical Subtilities, and Vastly Sinister Denumerations.
                        It is said by Mr. Leigh, on the Unconstitutionality of the pre<sent> National Bank, "That it is
                            so, because its main
                            object is private emolument, and that of the Government Agency is simply Incidental." If this objection had any weight or bearing; it would displace all the Small Country Deputy
                            Post–masters throughout the United States—It would also apply to all Commercial Agents as well as our Consuls Abroad;
                            These Offices are all Secondary and obtained to give Commercial Advantages, which is the main pursuit of these Officers.
                            By the Constitution, there is neither a Deputy post-master, Commercial Agent, nor Collector of the Customs recognised!
                            They arise out of the Organization of the Government—And as Commerce, and Society Progress, other Offices &
                            Officers will develope themselves.
                        The United States Constitution, in Art. I. Sect. 10, says, "No State shall Coin Money, Emit Bills of Credit; make any thing but Gold & Silver a Tender in payment of Debts." And yet every
                            State in the Union is suffered to Violate this Section of the Constitution, without the Slightest Notice or Remonstrance—Upwards of 500 Charters, in violation of a "Ceded"  * 2. Right, Stare every honest Statesman in the face—Stamping temerity
                            and versatile Purility on State Legislation, and on Congress, Supiness and unpardonable neglect.
                        Let us now suppose a state of things, which I presume is not distant (for, says the Naturalist, "The Darkest
                            time of the Night is just before the Dawn appears") that all these unconstitutional State Bank Charters, had ceased, by a
                            simultaneous Conscientious Act of the State Legislatures, or rather by an Act of Congress requiring the violated
                            Constitution to be respected and obeyed. I will then suppose another position, that the annexed Plan of a Fiscal &
                            Commercial Agent was Proposed:
                        "The United States to have Ten Millions Stock—The States, thro’ their respective
                            Legislature, Twenty-four Millions—Individuals, throughout the States Twenty-four Millions.
                            Each Million to constitute a Director. These 58 Directors to meet Semi-Annually to form By-Laws & Regulations, to
                            Govern the Directors Located at the Mother Bank and its Branches—To be allowed Travelling expenses and board while in
                            Session. Of the 11th Section of the present Charter of the U. States Bank, Rules 8 & 15 indispensible, together
                            with the 17th Section. Further, I would propose, that all profits beyond 6 per cent, per annum for the Stock–holders, be
                            divided among the States, agreeably to Capital held and business done in them respectively. This surplusage to be
                            specially appropriated in each State, for a Fund, for a Republican System of Education; by which every Male &
                            Female, positively shall and must receive a Correct English Education. All Foreign Capital to
                            be excluded. A President & Vice-President will be indispensible, in order that all Notes Issued bear but one Signature, from the Mother Bank & Branches—The Notes Cashed at any Bank. All
                            Subscriptions, indiscriminately, positively to be Paid in Specie, Gold or Silver."
                        I would then ask Mr. Madison, If the two last Clauses of the 8th Section of Article I. do not contain, or
                            recognize full and sufficient Municipal or Corporate Power—Would there be any difficulty, in a state of things I have
                            above supposed, (which state is simply a Constitutional Position) to obtain an Amendment to the Constitution, to make the
                            said Fiscal & Commercial Agent perfectly valid?
                        Then, whilst the States are permitted to violate said 10th Section of the First Article of the Constitution,
                            no Amendment can be obtained—Hence the 6th Article of theConstitution is rendered void. 
                        
                        Your State appears on the eve of Changing Sides, and I think, measurably, from
                            this very ground, joining the Administration in opposition to the National Bank’s Constitutionality—and this change is
                            consequence of Mr. Madison’s Opinion. Very Respectfully Your fellow Citizen,
                        
                        
                        
                            
                                Atticus
                            
                        
   Notes

                        
   1. Whence the Materials of the Cabal—Class 1—50,000 office holders* Class 2—In the event of a War 50,000 more who will
                            expect office from the Measure—Class 3—50,000 who, under a New Presidency will expect to displace those who now occupy
                            office—However discordant this and the First Class are to appearance, yet they press in Solid column with seeming Amity.
                            Class 4—about 50,000 connected with the State Bank Corporations; These are in seeming amity,
                            but secretly Mining the Destruction of the National Bank. Class 5—The Brokers, Stock-Jobbers, and Usurers or Money
                            Lenders & Exchangers; These batten on a Disorderly Currency; and altho’ they appear to abet a National or
                            Controlling Bank, secretly chuckle at its Destruction; as by the Disorder which will ensue, they will reap a Rich Harvest.
                            Class 6—a goodly portion of this Class are in the Empire State—They are those who live beyond their Income, or who have
                            outlived their estates—Their influence is Chiefly employed in erecting Monied Corporations—for which efforts they are
                            well paid—Destroy the National Bank, and you enlarge their sphere of action. These 6, have all Interests of a Selfish and
                            Sinister cast—And form the Cabal, or rather, are the Materials out of which it originates. The
                            whole giving Popularity, Weight and Energy to the Measures of the Administration. There is, besides these, a Balancing Power, which is at present with the Hero. This consists of the Uninformed Bulk of the
                            Nation. That there should be such a Class in the Republick, was not intended by the Framers of the State Constituions, at
                            this late Period, and while it is suffered to exist, will ever be liable to injure the general Good, and disturb the
                            happiness and prosperity of the Nation.

                        
   *2. Used & quoted from the National Bank Opponents, to shew the Puerile conduct of the States—To "Cede," and then to
                            Re-Possess—As Boys say, "to give," and then, without assigning a reason, "to take". How silly and contemptible does such State Proceedings appear to the Honest
                            Statesman! Dec 10, 1834.

                        
   *One of the Papers at Washington, since the date of the above, Says, they amount to one Hundred Thousand.

                    